Citation Nr: 0106193	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-00 900	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Basic eligibility for nonservice-connected disability 
pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from March 31, 1971 to June 
15, 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal was docketed at the Board in 2000.  


FINDINGS OF FACT

1.  The veteran had less than 90 days of active service.

2.  The veteran was not discharged from service for a 
service-connected disability and, at the time of his 
discharge from service, he did not have a service-connected 
disability that warranted a discharge for a medical 
disability.


CONCLUSION OF LAW

The requirements for basic eligibility for nonservice-
connected disability pension are not met.  38 U.S.C.A. §§ 
1521, 1541 (West 1991); 38 C.F.R. § 3.314 (2000); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 U.S.C.A. § 1521(j), in the context of 
this appeal, a veteran meets the service requirements for a 
nonservice-connected disability pension if he served in the 
active military, naval, or air service for ninety days or 
more during a 


period of war.  Pursuant to 38 U.S.C.A. § 1541 and 38 C.F.R. 
§ 3.314(b)(1), a veteran who served less than ninety days 
during a period of war may be eligible for a nonservice-
connected disability pension if the veteran "was discharged 
or released from service for a service-connected disability 
or had at the time of separation from service a service-
connected disability, shown by official service records, 
which in medical judgment would have warranted a discharge 
for disability."  Eligibility in such cases requires a 
finding that the disability was incurred in or aggravated by 
service in the line of duty without benefit of the 
presumptive provisions of law or VA regulations.  

The report pertaining to the veteran's March 1971 service 
entrance examination is negative for any reference to a knee 
problem.  In April 1971, the veteran complained of pain 
involving his left knee.  He also indicated that he had 
sustained a "contusion" involving his left knee prior to 
service "in 1966".  The impression, following physical 
examination, was internal derangement of the left knee.  The 
following month, when the veteran was examined for Medical 
Board purposes, he made further reference to a pre-service 
left knee "twisting" mishap, subsequent to which he was 
unable to bear weight for six weeks.  The veteran indicated 
that, since sustaining such injury, he had essentially 
continuously experienced problems including instability and 
fluid involving his left knee.  Findings on physical 
examination included instability.  The diagnosis was internal 
derangement of the left knee, existing prior to service, "not 
service aggravated".  It was recommended that the veteran be 
considered for separation from service, inasmuch as he was 
found not to "meet [pertinent] Induction Standards".  On June 
1, 1971, the veteran requested that he be discharged from 
"the military service by reason of erroneous 
induction/enlistment".  Approximately two weeks later, on 
June 15, 1971, he was so discharged.

The Board observes, in passing, that service connection for 
internal derangement involving the left knee was denied in a 
rating decision entered in September 1971.  Following 
pertinent notice, the veteran did not timely appeal such 
denial and, thus, 


it became final.  See 38 U.S.C.A. § 7105 (West 1991).  The 
veteran does not assert that the foregoing rating denial was 
erroneous and in fact, in his July 1999 Notice of 
Disagreement, he concedes that he "had once injured [his 
left] knee" prior to service.  He avers, however, that he was 
"fit" when he entered service and thereafter injured his left 
knee when a drill instructor "tripped [him] with a broomstick 
while [he] was walking by."  

The Board would point out that, even though the report 
pertaining to the veteran's March 1971 service entrance 
examination is negative for any reference to a knee problem, 
a presumption that he therefore entered service in 
pertinently sound condition (see 38 U.S.C.A. § 1111 (West 
1991)) does not obtain, in view of the pertinent aspect of 
38 U.S.C.A. § 1541 set forth above, in the context of his 
present appeal.  The dispositive inquiry is, therefore, 
whether the veteran's preexisting left knee condition 
underwent chronic pathological advancement in service, the 
same being necessary to establish aggravation-based service 
connection.  See generally, 38 U.S.C.A. § 1153 (West 1991) 
and 38 C.F.R. § 3.306 (2000).  In this regard, service 
medical records are silent for any reference to the veteran 
having been tripped on any occasion.  Rather, when he 
apparently initially presented with complaints pertaining to 
his left knee in April 1971, the veteran indicated only that 
the knee was problematic when "climbing" a hill or 
negotiating stairs.  It also bears emphasis that there is no 
clinical narrative which even suggests that the veteran's 
April 1971 presentation was occasioned by any incident of 
trauma or overt injury.  Given the foregoing, the Board is 
constrained to conclude that the veteran's preexisting left 
knee condition did not increase in disability in service.  
Therefore, while it is undisputed that the veteran was 
discharged from service in consideration of disablement 
involving his left knee, he was not, pursuant to the 
pertinent provisions of 38 U.S.C.A. § 1541 and 38 C.F.R. 
§ 3.314(b)(1) set forth above, "discharged or released from 
service for a service-connected disability".  Therefore, he 
is ineligible for a nonservice-connected disability pension 
as a matter of law.  In view of such absence of legal merit, 
then, the veteran's claim of entitlement to nonservice-
connected disability pension is denied.  See Sabonis, supra.




ORDER

Basic eligibility for nonservice-connected disability pension 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

